Citation Nr: 9934608	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-40 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The appellant was born in June 1947 and has reported that 
he completed several years of college.  

3.  The appellant last worked in 1986 as a truck driver; more 
recently, he worked mowing lawns and odd jobs.  

4.  His identified disabilities include: history of left 
ankle fracture, attention deficit hyperactive disorder, low 
back pain, and mild impingement of the left and right 
shoulders with each of these disabilities evaluated as 10 
percent disabling, and post-traumatic stress disorder (PTSD), 
right thumb pain, hip pain, traumatic amputation of the left 
third finger at the distal interphalangeal (DIP) joint, 
bilateral carpal tunnel syndrome, and pes planus, all 
evaluated as noncompensably disabling.  Each of these 
disorders is shown to be appropriately rated.  The combined 
nonservice-connected disability evaluation is 40 percent.  

4.  The appellant's disabilities are not so severe as to 
preclude gainful employment consistent with his age, 
education, and occupational experience.  


CONCLUSION OF LAW

The criteria for the assignment of a permanent and total 
disability evaluation for pension purposes are not met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.17 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-Connected Pension Benefits

The veteran's claim for pension benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He 
has presented a claim that is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. §§ 101(11), (29); 
1521(a), (j) (1) (West 1991).  Second, based on his own 
statements regarding his income or other assets, he appears 
eligible for pension under the statutory income and net worth 
criteria applied to VA pension benefits.  38 U.S.C.A. §§ 
1521, 1522 (1991).  Therefore, the issue is whether the 
veteran is permanently and totally disabled for VA pension 
purposes within the meaning of governing law and regulations.  
38 U.S.C.A. §§ 1155, 1502, 1521, (West 1991); 38 C.F.R. §§ 
3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15, 4.16(a), 4.17, 
4.17a, 4.18, 4.19, 4.20, 4.25, 4.27 (1998).

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Veterans Appeals (Court) observed that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations, which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. App. 
282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 4.17 (1998).

The two ways that permanent and total disability can be shown 
under the law are as follows: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard which is based on the disabilities, 
age, occupational background, and other related factors of 
the individual veteran whose claim is being adjudicated) or 
(2) the veteran must suffer from a lifetime disability which 
would render it impossible for the average person with the 
same disability to follow a substantially gainful occupation 
(the "objective" standard which is based on the percentage 
ratings assigned for each disability from the Schedule for 
Rating Disabilities, 38 C.F.R., Part 4; the minimum 
percentage rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 38 
C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 4.16(a), 
4.17, 4.18, 4.19 (1998); Brown, 2 Vet. App. at 446.

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard, consideration should then be given as to 
whether the veteran is unemployable under the subjective 
standard. If the veteran is found to be unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether a 
permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).

It is important to note that, in applying the objective 
standard, the reductions in the minimum percentage 
requirements of 4.16(a) based on age were rescinded in an 
amendment to 38 C.F.R. § 4.17. 56 Fed. Reg. 57985 (1991).  In 
addition, the Board notes that in the course of adjudicating 
a claim for pension, the RO must also make determinations as 
to whether any of the disabilities in question are the result 
of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 1998); 38 C.F.R. § 4.17a (1998).  Finally, the Board 
observes that evaluations for service- connected disabilities 
may be combined with evaluations for disabilities not shown 
to be service connected and not the result of the veteran's 
willful misconduct or vicious habits. 38 C.F.R. § 3.323(b)(2) 
(1998).

In this case, the RO properly evaluated the veteran according 
to the "objective" or "average person" standard. 38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. §§ 4.16(a), 4.17.  The RO 
assigned a rating for each disability in accordance with the 
Schedule for Rating Disabilities. 38 C.F.R. Part 4 (1998); 
Roberts, 2 Vet. App. at 390, citing 38 C.F.R. §§ 3.340(a), 
4.15, 4.17 (1991) (before a determination can be made as to 
whether a total and permanent disability rating for pension 
purposes is warranted, "an evaluation must be performed under 
the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability."). 

Factual Background

The veteran's original claim for compensation benefits was 
filed in November 1993.  He submitted an income-net worth and 
employment statement in September 1994, and in October 1994, 
the RO denied the veteran's claim for a permanent and total 
disability for pension purposes.  The veteran appealed.  

Medical reports of record include VA records dated from 1993 
through 1998, to include numerous examination reports.  Also 
submitted were Social Security Administration (SSA) records 
including a psychiatric examination from February 1998.  

VA treatment records from July 1993 reflect that the veteran 
was hospitalized in July 1993 for alcohol detoxification.  He 
was also seen for left ankle complaints associated with an 
ankle fracture from 6 years before.  In August 1993, 
degenerative joint disease of the ankle, possible fused in 
the varus position, was noted.  

Following VA general examination on January 12, 1994, the 
examiner commented that the veteran was basically healthy.  
He was on no medications.  It was noted that the veteran did 
have occasional pain in the right hip.  After several 
injuries to the area in the past, the question was raised as 
to whether it might be a sciatic nerve.  He also reported 
pain in the right thumb at the metacarpophalangeal (MCP) and 
proximal interphalangeal (PIP) joint.  The appellant stated 
that it would bother him to do a lost of work with tools such 
as carpentry.  Sometimes there was some tingling in the right 
3rd finger.  It was also noted that the veteran had fractured 
his left ankle approximately 7 years earlier.  He had some 
discomfort in the medical leg and occasionally some pain in 
the left ankle.  He could not carry heavy things, but the 
examiner did not feet that he had any trouble walking.  The 
veteran thought he could walk a mile if he had to.  X-ray of 
the right hip and right thumb was negative.  Multiple small, 
simple cysts were seen in the carpal navicular and capitate 
on the right hand.  Left ankle X-ray was interpreted as 
showing an 8 x 13 mm. simple cyst of the left medial 
malleolus.  

VA psychiatric examination was conducted on January 27, 1994.  
The final diagnoses included PTSD, alcohol dependence, and 
substance dependence, in remission.  

A VA records from October 1994 reflects that the veteran was 
seen in therapy in an aid to continue his sobriety .  It was 
noted that he was employed and working on the night shift.  
Subsequently dated records through early 1996 show that he 
continued to be seen for psychiatric complaints.  He also was 
treated in early 1996 for apparent back problems after a fall 
while he was intoxicated.  X-rays of the thoracic spine in 
March 1996 resulted in impressions of degenerative disc 
disease with associated intervertebral disc narrowing at C3-
4, C5-6, and T 9-10.  Scattered mild hypertrophic 
degenerative changes of thoracic spine with several small 
Schmorl's notes in the lower thoracic area, minimal complex-
curve scoliosis of the spine, and incidental ununited 
ossification at the center of the right transverse process of 
T1.  X-rays of the cervical spine were interpreted as showing 
moderate discogenic degenerative changes and mild to moderate 
osteoarthritic changes of uncovertebral joints at C3-4 and 
C5-6, mild focal degenerative sagittal narrowing of central 
bony spinal canal at C5-6, likely chronic in nature, mild 
encroachment on the right intervertebral neural foramina of 
C3-4 and C5-6 and left intervertebral neural foramen of C3-4.  

VA general medical examination on June 20, 1996 showed no 
tenderness in the lumbar spine to palpation or percussion.  
He had mild tenderness over the bicipital tendons of the 
shoulders and some crepitus on the internal and external 
rotation.  There was minimal pain at the limits of his range 
of motion.  Examination of the upper extremities showed that 
he was well-muscled.  He had no atrophy, and there were no 
acute or arthritic changes of the wrist, and no deformity, 
swelling or tenderness on palpation.  There was no real 
thickening or effusion of the MCP joints or IP joints.  He 
had traumatic amputation of the left third finger which was 
well-healed.  He had mild triggering of the right thumb on 
flexion.  Straight leg raising was negative.  His hips showed 
normal range of motion without tenderness and were nontender 
on palpation.  Examination of the right ankle was negative.  
The left ankle showed mild tenderness about the lateral 
malleolus, but there was no deformity or swelling and no pain 
on range of motion.  Neurological examination was negative.  
The examiner remarked that the veteran had problems with his 
hands due to carpal tunnel syndrome.  If he worked with tools 
or used a lawn mower, his hands started to get numb and hurt.  
At times, he dropped things.  He avoided doing lawn mowing.  
It was noted that he apparently had a congenital absence of 
the ulnar arteries which was diagnosed in the workup of the 
amputation of the left third finger.  He had problems with 
trigger thumbs with the right worse than the left where it 
would catch in flexion.  He had pain in the hips, wrist, 
arms, shoulders, and ankles.  The right shoulder and the left 
ankle were the worst.  He said that he could walk about a 
mile without much difficulty.  He had trouble if he did a lot 
of heavy work with shoulders.  He currently worked doing yard 
work 4 to 5 yours per day.  X-rays of the shoulders and 
ankles were negative.  The final diagnoses were bilateral 
carpal tunnel syndrome; bilateral trigger thumbs; 
arthralgias, shoulder with possible, mild bursitis or 
tendonitis; ankle pain, with unremarkable examination; and 
congenital absence or ulnar artery without any disabilities.  

Upon VA psychiatric examination on June 21, 1996, the 
examiner noted that the veterans psychiatric history did not 
include inpatient care.  It was noted that he had been 
diagnosed as having PTSD in 1993.  Evaluation at that time 
was part of a basic screening process for an alcohol  
rehabilitation center and chemical dependence treatment.  The 
veteran had continued treatment at a VA facility since that 
time and was usually seen one to twice months.  He was on 
medications.  It was noted that he had a significant alcohol 
abuse history and continued to drink at the present time.  He 
denied illicit drug use.  It was noted that he had completed 
high school and several years of college.  He had worked at 
odd jobs since 1994 but had not had full time work since 1986 
when he worked as a truck driver.  In addition to his PTSD, 
it was noted that he had been diagnosed as having attention 
deficit hyperactivity disorder.  The examiner opined that 
this was in partial remission.  It was noted that the 
appellant had had difficulties with increased motor 
activities since his youth.  He was described as impulsive.  

A June 1996 document labeled as "Recommendation of the 
Disability/Incapacity Consultation Team" and signed by a 
medical consultant and a registered nurse reflects that the 
veteran could participate in "FIND" but was restricted to 
jobs that did not involve repetitive use of his hands and 
arms or heavy lifting.  

Additional VA records from late 1996 reflect treatment for 
bilateral carpal tunnel syndrome, left ankle pain, and 
treatment for psychiatric complaints and alcohol abuse.  In 
an undated statement received in November 1996, it was noted 
that the veteran had worked at a golf course for a short 
period of time but had to quit as this caused problems with 
his hands.  December 1996 X-rays of the shoulders showed a 
little arthritic change around the left acromioclavicular 
joint with a little inferior spurring.  He had some 
impingement symptoms on the right side and some pain in the 
posterior glenohumeral joint.  Outpatient treatment records 
from early 1997 reflect treatment for psychiatric symptoms.  
In February 1997, neurological testing of the left ankle 
showed evidence of sensation in both feet.  Deep tendon 
reflexes were normal.  The left ankle had pain upon palpation 
of the medial malleolus.  The deltoid ligament exhibited 
slight discomfort with the palpation of the tibionavicular 
portion, but no other discomfort.  The examiner's assessment 
included previous eversion ankle injuries to the left foot 
causing some pes planus.  

A private psychiatric examination report from February 1998 
reflects that the veteran complained of problems with his 
hands and as a result of his PTSD and attention deficit 
disorder.  He acknowledged his extensive use of drugs and 
alcohol throughout his adult life.  While he no longer used 
drugs, he still consumed alcohol.  It was noted that the 
veteran lived with his girlfriend and that they ran their own 
lawn care and snow removal business.  They shared 
housekeeping tasks and meal preparation.  His interests 
included sketching and photography.  He went on walks with 
his girlfriend and had one friend and a few acquaintances.  
He did not enjoy being around others most of the time.  He 
attended a PTSD support group near his home.  On mental 
status examination, he was appropriately dressed and 
adequately groomed.  He emitted an odor of alcohol.  He was 
described as difficult to communicate with.  He expressed 
himself in a somewhat unusual manner.  While his speech was 
basically normal, his responses to questions were often 
disjointed and indirect.  Following numerous tests, the 
examiner noted that the veteran showed significant impairment 
in attention and concentration, as well as arithmetic, visual 
memory, reasoning, abstract reasoning, and visual 
organization.  The final diagnoses included attention deficit 
disorder hyperactivity disorder; alcohol dependence; 
psychotic disorder, not otherwise specified (possibly due to 
history of plysubstance abuse; PTSD, provisional; and 
narcissistic personality disorder.  

In a May 1998 SSA decision, it was determined that the 
veteran met the medical requirements to receive supplemental 
SSA income.  

In August 1998, the Board remanded the veteran's claim for 
additional development, to include a VA psychiatric 
evaluation and an orthopedic evaluation.  

Upon VA orthopedic evaluation in September 1998, the examiner 
noted that the veteran was 51 years old and currently had 
problems with his hands, shoulders, low back, and left ankle.  
His left third finger had been amputated apparently after he 
had had osteomyelitis from a dog bite from several years 
earlier.  There were no significant problems associated with 
this amputation and no functional loss of use of the hand.  
He did report, however, that he had problems with numbness in 
his hands which caused him to drop things.  This occurred 
after he gripped something for 10 or 12 minutes.  He gave a 
medical history of being diagnosed with bilateral carpal 
tunnel syndrome that needed surgery which he had refused.  He 
also continued to have problems with his left ankle to 
include constant pain.  It was hard for him to walk sideways 
on hills and it tended to give on uneven ground.  His did not 
do much walking, but he did have a lawnmowing service.  While 
he was not working much at the current time, the previous 
year he had worked up to 50 hours per week.  He had orthotics 
for his shoes, but he was not wearing them at this 
evaluation.  The ankle was stiff, but he had not noticed any 
heat or erythema.  It swelled "a little" at times.  He 
reported problems with his shoulders, worse on the right than 
left.  He reported constant pain which worsened if he used 
them much although the physician noted that he could not 
relate any examples that particularly bothered his shoulder.  
If he worked overhead that tended to bother his hands more 
than his shoulders.  He was able to throw.  He had pain in 
the right low back if he did any lifting or twisting type 
activities.  All of his joints, to include the back, were 
stiff in the morning.  The examiner noted that the veteran 
had been drinking alcohol and while alert, it was difficult 
to get a directed history from him.  

Examination of the neck showed no lymphadenopathy, 
thyromegaly, or tenderness.  The shoulders showed no acute or 
chronic swelling or deformity and no evidence tenderness on 
palpation.  He had minimally positive impingement maneuvers.  
There was objective evidence of pain on active range of 
motion of the shoulder.  The hands and wrists showed no 
muscle loss, no weakness, and no sensory loss.  Tine's and 
Phalen's tests were negative.  Examination of the back showed 
no altered gait or stance.  He had, in general, a well-
muscled trunk and extremities.  The back was minimally tender 
to palpation in the mid lumbar spine.  Sacroiliac joints and 
sciatic notches were nontender.  Straight leg raising was 
negative.  He had full reflex, motor, and sensory function of 
the lower extremities, and there was no objective evidence of 
pain on repeated active range of motion of the back.  
Examination of the left ankle showed no acute or chronic 
swelling or deformity and no increased heat or erythema, no 
significant tenderness on palpation, no instability, and no 
objective evidence of pain on active range of motion of the 
ankle.  Examination of the left hand showed a well-healed 
traumatic amputation at the DIP of the left third finger.  
There was no tenderness to palpation and no acute swelling.  
There was no evidence of osteomyelitis.  

The final diagnoses were traumatic amputation of the left 
third DIP with no current evidence of osteomyelitis, not 
functionally disabling; left ankle fracture with complaints 
of pain but examination was negative; low back pain with 
previous X-rays showing DJD but examination was negative; 
mild impingement syndrome of the shoulders; and bilateral 
carpal tunnel syndrome that was most symptomatically 
troublesome for the veteran.  The examiner commented that it 
was her opinion that none of the above conditions rendered 
the veteran unemployable.  He had been able to mow lawns and 
accomplish odd jobs.  Her examination was "quite limited for 
any positive findings."  

X-rays of the left ankle, lumbar spine, and shoulders in 
October 1996 were negative.  Range of motion (ROM) testing 
showed lumbar spine active flexion to 85 degrees and passive 
flexion to 90 degrees.  Extension was to 22 degrees on active 
ROM and to 25 degrees on passive ROM.  Lateral flexion on the 
right was to 35 degrees on active ROM and to 40 degrees on 
passive ROM.  Lateral flexion on the left was to 28 degrees 
on active ROM and to 35 degrees on passive ROM.  Normal 
ranges were given as 0 to 95 degrees on flexion with 
extension from 0 to 35 degrees and lateral flexion from 0 to 
40 degrees and rotation to 35 degrees.  

As to the shoulders, normal flexion was listed as from 0 to 
180 degrees.  The right shoulder showed active flexion of 68 
degrees and passive flexion of 180 degrees.  The left 
shoulder showed active flexion of 90 degrees and passive 
flexion of 180 degrees.  Normal extension was listed as from 
0 to 60 degrees.  The right shoulder showed extension to 42 
degrees on active ROM and to 60 degrees on passive ROM.  The 
left shoulder showed extension to 76 degrees on active ROM 
and to 60 degrees on passive ROM.  Normal abduction was 
listed as from 0 to 180 degrees.  Active abduction ROM on the 
right was to 75 degrees and to 155 on passive ROM.  Active 
abduction ROM on the left was to 76 degrees and to 162 on 
passive ROM.  External and internal rotation was listed as 
normal from 0 to 90 degrees.  Right external rotation was to 
86 degrees of active ROM and 40 degrees of passive ROM.  Left 
external rotation was to 90 degrees of active ROM and 90 
degrees of passive ROM.  Right internal rotation was to 18 
degrees of active ROM and 40 degrees of passive ROM.  Left 
internal rotation was to 20 degrees on active ROM and to 47 
degrees on left ROM.  

The left ankle showed dorsiflexion to 4 degrees (active) and 
to 16 degrees (passive) ROM.  Plantar flexion was to 38 
(active) and to 50 degrees (passive).  Normal was from 0 to 
20 degrees of dorsiflexion and from 0 to 50 degrees of 
plantar flexion.  

Upon VA psychiatric examination in October 1998, veteran 
indicated that he had had no inpatient psychiatric 
admissions.  His outpatient care continued at a VA facility 
where he was seen every four to six weeks for counseling and 
medication.  The examiner noted that there had been a variety 
of diagnoses to include bipolar disorder, PTSD alcoholism, 
and attention deficit hyperactivity disorder.  It was noted 
that the veteran continued to abuse alcohol.  He had no full-
time work since 1986 when he drove a truck.  Over the past 
two years, he had had occasional odd jobs such as lawn 
mowing.  When asked why he had not worked full-time since 
1986, he stated that he could not feel his hands for more 
than 10 to 15 minutes due to bilateral carpal tunnel 
syndrome.  The veteran complained of difficulties with poor 
concentration, variable mood, and poor sleep.  He had 
occasional nightmares of Vietnam, perhaps five to six times 
monthly.  He also continued to suffer from alcoholism.  

On mental status examination, the veteran had alcohol on his 
breath.  Thought process were logical and no loose 
associations were noted.  The appellant denied hallucinations 
or homicidal or suicidal thoughts.  His affect was slightly 
blunted.  He was oriented to time, place, person, and place.  
Recent and remote memory were intact.  Attention and 
concentration were acceptable.  Judgment and insight were 
moderate.  The examiner noted that the veteran continued to 
demonstrate a mild impairment in the ability to focus on 
timely task completion, and a mild impairment in the ability 
to tolerate increased mental demands, and stress of the 
workplace secondary to PTSD.  He also demonstrated mild 
impairment in the workplace secondary to attention deficit 
hyperactivity and considerable impairment in the workplace 
secondary to alcoholism dependence.  From a mental health 
standpoint, the examiner opined that the veteran was 
employable.  The final diagnoses included PTSD and alcohol 
dependence and attention deficit hyperactivity disorder.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
Score of 70.  

Analysis

The Board will next examine each of the veteran's 
disabilities, as described by the medical evidence, and 
determine if he is appropriate rated or is entitled to a 
higher evaluation.  The disabilities are substantially as 
listed in the May 1999 rating decision.  These are history of 
left ankle fracture, attention deficit hyperactive disorder, 
low back pain, and mild impingement of the left and right 
shoulders, post-traumatic stress disorder (PTSD), right thumb 
pain, hip pain, traumatic amputation of the left third 
finger, bilateral carpal tunnel syndrome, and pes planus.  

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence, which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994);  See 
Solomon v. Brown, 7 Vet. App. 396, 402 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).

As pointed out in the Board's August 1998 remand decision, in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, supra.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1998).

In further explanation, it is pointed out that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 38 C.F.R. 
§ 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (1998). Specifically, 
§ 4.45 states that :

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
	(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
	(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
	(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
	(d)	Excess fatigability. 
	(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
	(f)	Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, supra.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non weight- bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1998).

History of Left Ankle Fracture

The veteran's nonservice-connected residuals of a left ankle 
fracture is currently evaluated as 10 percent disabling 
pursuant to DC 5271.  That code provides that a moderate 
limitation of ankle motion warrants a 10 percent evaluation, 
and marked limitation of ankle motion warrants a 20 percent 
evaluation.  

As indicated earlier, the most recent clinical evidence 
regarding the left ankle is provided by the orthopedic 
examination from September 1998.  At that time, the veteran 
had complaints of ankle pain, but the examination was 
negative.  There was no swelling or deformity, and no 
increased heat or erythema, no significant tenderness on 
palpation, no instability, and no objective evidence of pain 
on active ROM.  There was some moderate left ankle limitation 
of motion on dorsiflexion and plantar flexion.  

In light of the findings summarized above, and with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board concludes that a 10 percent rating is 
appropriate for the left ankle disability under 38 C.F.R. 
§ 4.71, DC 5271.  Significant functional impairment, however, 
is not shown, and as marked limitation of motion of the left 
ankle is not demonstrated, a rating in excess of 10 percent 
is not warranted.  

Attention Deficit Hyperactive Disorder and PTSD.  

Each of these nonservice-connected disorders has been 
assigned a separate rating.  The veteran's hyperactive 
disorder has been assigned a 10 percent rating, and the PTSD 
has been assigned a noncompensable disorder.  See DC  9411.  
The Board notes that the rating criteria for mental 
disorders, 38 C.F.R. § 4.125 et seq., were amended in 
November 1996, during the pendency of this appeal.  The Court 
has stated that where the law or regulation changes during 
the pendency of a case, the version most favorable to the 
veteran will generally be applied.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The VA's General Counsel provided additional guidance with 
respect to this matter in March 1997.  The General Counsel 
held that questions regarding whether the amendments to the 
rating schedule for mental disorders were more beneficial to 
claimants than the previously existing provisions would be 
resolved in individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 
1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]. 38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9411 (1996).


As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]. 38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended 
by 61 Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

It is noted that at the recent VA psychiatric examination the 
veteran complained of poor concentration, variable mood, and 
disturbed sleep with occasional nightmares of Vietnam.  
Except for a slight blunted affect and a determination that 
judgment and insight were moderate, clinical findings were 
negative.  Additional diagnoses include alcohol dependence 
and attention deficit hyperactivity disorder.  A GAF score of 
70 was assigned.  (NOTE:  A GAF of 70 (actually the range of 
scores from 61 to 70) is for "[s]ome mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupation, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994), cited in Richard v. Brown, 9 
Vet. App. 266 (1996).)

Under the new rating criteria, a mental condition that has 
been diagnosed, but with symptoms that are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication warrants a 0 percent 
rating.  Under the new criteria, mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or when symptoms are controlled by continuous medications 
warrant a 10 percent rating.  38 C.F.R. § 4.130, DC 9411.  
Based on the examiner's determination that mild impairment 
due to psychiatric symptoms is demonstrated, the Board 
concludes that a 10 percent rating is warranted for attention 
deficit hyperactive disorder.  In the absence of evidence of 
anxiety, suspiciousness, panic attacks or memory loss, a 30 
percent rating is not warranted.  The examiner assigned a GAF 
score of 70 regarding all of the veteran's psychiatric 
symptoms.  This reflects only mild impairment.  The evidence 
in the record does not show the manifestations necessary to 
support a rating above 30 percent for PTSD.  

Likewise, a 30 percent is not warranted under the old 
criteria.  That is, the evidence does not indicate that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is definitely impaired 
and, by reason of psychoneurotic symptoms, his reliability, 
flexibility, and efficiency levels are so reduced as to 
result in definite industrial impairment.  Notably, the 
veteran exhibited only minor psychiatric symptoms at the 
recent psychiatric examination.  

Additionally, the Board notes that the examiner diagnosed 
PTSD and that a noncompensable rating was assigned by the RO 
as to that nonservice-connected disorder.  This diagnosis was 
apparently based on the veteran's related history to include 
service in Vietnam.  The Board's review of the evidence, 
however, reflects that while the appellant reported 
nightmares of Vietnam, the record does not reflect that he 
actually served there.  As this diagnosis was based on 
unfactual statements by the veteran, the Board considers PTSD 
as non-disabling.  Additionally, it is noted that the 
veteran's alcohol abuse is not for consideration in his 
overall disability picture for pension purposes.  38 U.S.C.A. 
§§ 105(a) (West 1991) and 38 C.F.R. §§ 3.1(m), 3.301(a) 
(1998). This is considered to be the result of the veteran's 
own willful misconduct.
  

Low Back Pain

The veteran's nonservice-connected lower back pain is 
currently evaluated as 10 percent disabling pursuant to DC 
5292 relating to limitation of motion of the lumbar spine.  
This code provides that slight limitation warrants a 10 
percent rating and moderate limitation warrants a 20 percent 
rating.  After a thorough review of the evidence of record, 
the Board concludes that the veteran's low back disorder is 
appropriately rated as no more than 10 percent disabling.  
While it was noted by the examiner in September 1998 that he 
complained of pain in the right low back with lifting and 
twisting and some tenderness, there was only slight 
limitation of motion, and there was no objective evidence of 
pain on repeated active ROM of the back.  Straight leg 
raising was negative, no altered gait or stance, and, in 
general, a well-muscled trunk.  Functional impairment due to 
pain on motion is not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  

Other clinical findings that might result in a rating in 
excess of 10 percent for the veteran's low back such as 
moderate recurring attacks due to intervertebral disc 
syndrome, muscle spasm on extreme forward bending or loss of 
lateral spine motion, unilateral, in a standing position are 
simply not demonstrated.  See DCs 5293, 5295 (1998).  

Mild Impingement of the Shoulders.  

Currently the veteran's nonservice-connected shoulders have 
been evaluated as 10 percent disabling each due to mild 
impingement under the rating criteria of DC 5024 and 5201 
(tenosynovitis and limitation of motion of the arm).  Under 
these criteria, this disorder will be rated on limitation of 
motion of the affected parts, as arthritis, degenerative.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
and rated as a single disability under the diagnostic code 
for degenerative arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In this case, it is the Board's conclusion that the 
manifestations of the veteran's shoulder impingement 
disorders warrant no more than 10 percent each.  While the 
most recent X-rays were negative, and as the veteran 
exhibited only slight limitation of motion on passive ROM of 
the shoulders, it is noted that he showed minimally positive 
impingement maneuvers, and there was objective evidence of 
pain on active ROM.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
The veteran, does not however, show the degree of limitation 
of motion (at shoulder level) which would warrant the minimal 
award of 20 percent under DC 5201.  


Bilateral Carpal Tunnel Syndrome

The veteran's service-connected carpal tunnel syndrome is 
currently rated as noncompensable under the provisions of 
Diagnostic Code 8515. Under Diagnostic Code 8515, the minimum 
rating of 10 percent evaluation is warranted for incomplete 
paralysis of the median nerve that is mild.  For incomplete 
paralysis of the median nerve of the major extremity that is 
moderate, a 30 percent evaluation is warranted.  

The veteran's bilateral carpal tunnel syndrome is shown to be 
properly rated as noncompensable under the DCs.  The evidence 
of record does not reveal functional impairment of the hands, 
fingers, or wrists.  In fact, at the most recent examination, 
when the examiner was evaluating another nonservice-connected 
disorder associated with a finger amputation, it was 
specifically noted that there was no functional impairment in 
the left hand.  While the Board has no doubt that this 
disorder does cause numbness and tingling in the hands and 
fingers as reported upon examinations in 1996 and 1998, it 
was noted by the examiner in 1998 that none of the conditions 
rendered the veteran unemployable and that her examination 
was limited for positive findings.  Such reflections reflect 
that findings associated with the carpal tunnel syndrome are 
minimal and do not raise the question of incomplete paralysis 
of the nerves of the hands to warrant additional development.  

Right Thumb Pain 

This disorder has been rated by the RO under the provisions 
of DC 5224 which provides a 10 percent rating for favorable 
ankylosis of the thumb and a 20 percent rating for 
unfavorable ankylosis of the thumb.  When remanded in August 
1998, it was requested that an orthopedic examination be 
conducted to determine the nature and extent of all 
orthopedic pathology.  No right thumb pathology was noted at 
the requested examination.  Ankylosis of the right thumb was 
not noted as a complaint or noted upon examination and no 
functional impairment is apparent.  Clearly, the 
noncompensable rating is correct.  

Right Hip Pain 

As above regarding the right thumb, disability regarding the 
hip was not reported at the recent orthopedic examination.  
Thus, the Board concludes that the noncompensable rating is 
correct.  The ankylosis of the hip that is required for a 
compensable rating under 5250 is simply not shown at any time 
in the record.  

Traumatic Amputation of the Left Third Finger at DIP Joint 

This noncompensable disorder was specifically examined at the 
recent VA examination to determine if there was any residual 
impairment or symptoms.  The examiner noted no residuals of 
the amputation and no left hand functional impairment.  As 
the amputation was the distal portion of the finger, a 
compensable rating is not warranted.  For a 10 percent 
rating, the amputation would have had to have been at the 
proximal joint.  That is not the case here. 

  

Pes Planus

As to the bilateral pes planus, the current zero percent 
rating is appropriate when the disorder is mild in degree, 
with the symptoms relieved by built up shoe or arch support.  
For a 10 percent rating to be granted, the disorder must be 
moderate in degree, with the weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis 
present, or the presence of pain on manipulation and use of 
the feet, bilateral or unilateral.  38 C.F.R. Part 4, Code 
5276 (1998).

A review of the history and findings on the recent VA 
compensation examination does not demonstrate that the 
veteran's foot disorder is moderate in degree.  No complaints 
were elicited with regard to the feet, and no pertinent 
symptomatology was displayed.  It was noted that the veteran 
had orthotics for his shoes, but did not have them on at the 
time of the examination.  In the absence of such evidence, 
the Board finds no basis by which to assign an increased 
rating.


Analysis 

The veteran served on active duty for more than ninety days 
during the Vietnam Era. Therefore, his entitlement to 
nonservice-connected pension benefits, apart from income and 
net worth factors, is determined based on whether or not he 
is permanently and totally disabled.

The evidence reveals that the veteran's disabilities warrant 
the following disability ratings: history of left ankle 
fracture, attention deficit hyperactive disorder, low back 
pain, and mild impingement of the left and right shoulders 
with each of these disabilities evaluated as 10 percent 
disabling and post-traumatic stress disorder (PTSD), right 
thumb pain, hip pain, traumatic amputation of the left third 
finger at the distal interphalangeal (DIP) joint, bilateral 
carpal tunnel syndrome, and pes planus, all evaluated as 
noncompensably disabling.  Each of these disorders has been 
determined to be appropriately rated by the Board.  The 
combined nonservice-connected disability evaluation is 40 
percent.  These ratings may be combined under the provisions 
of 38 C.F.R. §§ 4.25 and 4.26 (1998) to determine the average 
wage-earning impairment caused by the veteran's disabilities.

Regardless of the total combined rating under 38 C.F.R. §§ 
4.25 and 4.26, the veteran fails to meet the requirements of 
the objective test as rooted in 38 U.S.C.A. § 1502(a)(1) West 
1991) and 38 C.F.R. § 4.16 (1998): His combined schedular 
rating is less than total, and although he has two or more 
disabilities, he does not have at least one disability 
ratable at 40 percent or more. See 38 C.F.R. § 4.16.  None of 
the clinically diagnosed disabilities, either by itself or in 
conjunction with any other disability or disabilities, is so 
severely disabling as to render the veteran unemployable.  
Thus, the evidence of record does not support the conclusion 
that the veteran experiences disability which, even if 
permanent, would render the average person unable to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a). 
Accordingly, a permanent and total disability rating based 
upon the objective "average person" standard of review is 
not warranted.

Since the veteran's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.17, applied to pension cases 
through 38 C.F.R. § 4.16, the Board must determine whether 
the veteran is eligible for pension benefits based upon 
subjective criteria, including consideration of the veteran's 
age, education and occupational history, and unusual physical 
or mental effects.  38 C.F.R. §§ 3.321, 4.15 (1998).

In this regard, the Board notes that the veteran was 51 years 
old at the time of the September 1998 examination.  He has 
reported that he last worked full-time in 1986 when he was a 
truck driver and has more recently worked at odd jobs and 
lawn work.  

No medical opinion has been submitted supporting the 
veteran's claim that he is unemployable.  As discussed above, 
none of his disabilities is shown to be severely disabling.  
The aforementioned factors do not convince the Board that, 
based on 38 C.F.R. § 3.321(b)(2), the veteran is unemployable 
by reason of his disabilities, age, occupational background, 
and education.  There is no medical evidence that the veteran 
is unable to perform duties of a light physical nature or 
non-physical nature.  Notably, the examiner reported in 1998 
that the veteran was not unemployable due to an of his 
orthopedic problems.  His psychiatric disorder is also shown 
to be minor.  It would appear that many of his problems 
revolve around his alcohol abuse which is not for 
consideration.  The clinical data of record does not suggest 
that the veteran's disabilities render him completely unable 
to follow substantially gainful employment.  Accordingly, the 
veteran is not entitled to a permanent and total disability 
rating for nonservice-connected pension purposes.  The claim 
must be denied.  The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. §§ 1502, 
1521, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17.

ORDER

A permanent and total disability rating for pension purposes 
is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

